Exhibit 99.1 Safe Harbor Statement This presentation includes forward-looking statements which reflect the Company’s current views with respect to future events and financial performance, but involve uncertainties that could significantly impact results. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for such forward-looking statements. Who We Are Market Characteristics Founded: 1966IPO: 1967 Current stock price Common shares outstanding 14.7 Million Market capitalization $135.0 Million 52-week price range $8.91 - $12.50 Avg. daily trading volume (3 mos.) Dividend Increases October 2010 +10% Yield 2.89% Ownership Institutional 62% NOTE: Market data as of 9/9/11; ownership as of most recent filing Products and Solutions Fume Hood Exhaust & Control Systems Municipal, Industrial & Commercial Water Treatment Dust Collection & Product Recovery Solutions Air Quality & Odor Control Solutions VOC Removal Solutions Industrial & Residential Filter Solutions Industrial Filter Systems Process & High Temperature Metallic Pumps Corrosion Resistant FRP Pumps Corrosion Resistant Thermoplastic Pumps Environmental, Energy & Process Improvement Solutions Looking Ahead Our Market Focused Evolution Traditional product push approach Solutions provider approach within BUs Market served growth platforms Met-Pro Growth Platforms Allow us to leverage our business unit capabilities, but manage from a market served perspective Water Platform Air Platform Alternative Energy Platform Specialty Liquids Platform Financial Highlights Millions ($)* New Order Bookings Net Sales Gross Profit % Operating Income Net Income Diluted EPS First Half Ended 7/31 $ 34.8% $ 36.2% * Except per share amounts Strong Financial Condition Summary Thank You!
